Citation Nr: 0811397	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for ischemic heart 
disease, to include a history of a myocardial infarction.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right elbow 
disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a pulmonary 
disorder, to include bronchitis and residuals of pneumonia.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The issues of entitlement to service connection for a 
pulmonary disorder and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A May 1966 rating decision denied entitlement to service 
connection for a right elbow disorder and a lung disease, no 
appeal was filed within a year of notification.  

2.  Some of the evidence received since the May 1966 decision 
relates to a previously unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a pulmonary disorder; this evidence raises a possibility 
of substantiating the claim.  

3.  Evidence received since the May 1966 decision does not 
relate to a previously unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a right elbow disorder; the evidence does not raise a 
possibility of substantiating the claim.  

4.  The medical evidence of record does not show heart 
disease and hypertension until decades post-service; there is 
no competent evidence of a nexus between service and heart 
disease or hypertension.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a right elbow 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a pulmonary disorder, to 
include bronchitis and residuals of pneumonia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Ischemic heart disease with a history of a myocardial 
infarction was not incurred in or aggravated by active 
service, nor may such cardiovascular disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A; 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2004, prior to the rating which is the 
subject of this appeal; however, this letter did not fully 
comply with VCAA notification requirements.  Specifically, 
the veteran was not initially informed as to what evidence he 
needed to provide in order to reopen a claim for entitlement 
to service connection which had been previously denied (see 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)).  The veteran 
did, however, receive this information in a subsequently 
issued statement of the case.  Thus, the veteran had actual 
knowledge of what was required to substantiate his claims, 
curing any defect regarding the timing of notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In the aforementioned VA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against reopening a claim for entitlement to 
service connection for a right elbow disorder and entitlement 
to service connection for ischemic heart disease and 
hypertension.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service medical 
records are included in the file.  With regard to the claims 
for entitlement to service connection for ischemic heart 
disease and hypertension, there is no indication in the 
service records of any findings that were attributed to heart 
disease, nor are there elevated blood pressures or other 
findings that were attributed to hypertension.  There is no 
post-service medical evidence of such findings until decades 
after service and there is no competent opinion that links 
the veteran's service to his current heart disease or 
hypertension.  Under these circumstances, there is no duty to 
provide a medical examination or medical opinion regarding 
the etiology of these disorders.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also, e.g., Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

There is no duty to prove an examination or medical opinion 
with respect to the veteran's application to reopen a claim 
for service connection for a right elbow disability absent 
the receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic conditions, including cardiovascular disease 
(to include ischemic heart disease and hypertension), if 
manifest to a compensable degree within a year of service 
connection shall be presumed to have been incurred in 
service, and will be service connected.  See 38 C.F.R. 
§§ 3.307. 3.309.  

Analysis-New and Material Evidence, Right Elbow and Pulmonary 
Condition

The veteran's original claims for service connection for a 
right elbow disability and a pulmonary disease was denied by 
a May 1966 rating decision.  The bases of the denials were 
that a VA examination scheduled in conjunction with the 
claims had ruled out current diagnoses of a pulmonary disease 
and a right elbow disability, and that the record did not 
indicate consultation for a right elbow disability while in 
military service.  The veteran did not forward an appeal, and 
it became final after a year from had elapsed from the date 
he was notified.  

The veteran contends that there is new and material evidence 
of record to reopen the contested claims.  With regard to the 
pulmonary condition, the Board agrees; however, there is 
nothing of record that supports reopening the claim for 
service connection for a right elbow disability.  

The veteran has submitted medical evidence of treatment for 
pneumonia in November 2002.  In addition to this diagnosis, 
he reports having problems with a chronic cough.  While the 
diagnosis of pneumonia was several years ago, and there is 
currently no contemporaneously recorded medical evidence to 
suggest that it developed into a chronic disorder, it is 
still relatively recent and given the veteran's history of a 
chronic cough since that time, there is some competent 
evidence of a current respiratory disorder.  As to the cough, 
the veteran, as a layperson, is competent to describe such a 
symptom.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  With consideration of the veteran's in-service 
episode of pneumonia and history of a chronic cough since 
that time, the Board finds that the evidence is new and 
material, in that the fact of a current diagnosis was 
previously unestablished and it could potentially 
substantiate the underlying claim.  The claim for service 
connection for a pulmonary disorder is therefore reopened.  
However, the underlying claim must be remanded for further 
evidentiary development.  

Regarding the application to reopen a claim for service 
connection for a right elbow disability, there is nothing 
added to the record since the last final decision which 
suggests that a current right elbow disability is present or 
that an injury to the right elbow occurred in service.  While 
there are numerous private medical records in the file which 
were not in evidence at the time of the initial denial, there 
is nothing which relates to an unestablished fact necessary 
to substantiate a claim for service connection.  Thus, the 
claim to reopen must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's application to reopen a 
claim for entitlement to service connection for a right elbow 
disorder.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis-Service Connection, Hypertension, Ischemic Heart 
Disease

The veteran contends that he developed cardiovascular 
disabilities, namely ischemic heart disease and hypertension, 
as a result of his military service.  

A review of the service medical records (January 1958 to 
February 1962) does not indicate complaint, treatment, or 
diagnosis of cardiovascular problems at any point during 
active service or in the year following discharge from active 
service.  At service separation, the veteran's blood pressure 
was 128/82, and his heart and vascular system were found to 
be normal.  

A VA examination in April 1966 did not reveal any findings 
relating to a cardiovascular disease, to include ischemic 
heart disease and hypertension. 

Upon review of the record, the Board notes that the veteran 
first realized significant cardiovascular difficulty in 1990, 
when he underwent coronary artery bypass and graft surgery to 
replace a coronary artery damaged by sclerosis and myocardial 
infarction.  Subsequent to this, the veteran, in 1999, had 
additional stents emplaced to alleviate symptoms of coronary 
artery disease/ischemic heart disease.  The veteran also has 
a diagnosis of hypertension entered subsequent to his 
coronary artery surgery.  Thus, there is no question that the 
veteran has current cardiovascular disorders; however, the 
onset of the conditions is almost 30 years after his 
separation from service.  The Board notes that the passage of 
time before the onset of symptoms, in and of itself, can be 
probative when assessing the merits of a claim for service 
connection.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Given that the service medical records are negative for any 
pertinent abnormal findings, the record is devoid of any 
medical evidence of heart disease and hypertension until 
decades after service and there is no competent opinion that 
links either disease to service, the Board must deny the 
claims.  There is no duty to apply the benefit of the doubt 
in his favor, as the preponderance of the evidence is against 
the veteran's claims for service connection.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a pulmonary 
disability; the claim is granted to this extent only.  

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a right 
elbow.  

Entitlement to service connection for ischemic heart disease 
with a history of a myocardial infarction is denied.  

Entitlement to service connection for hypertension is denied.  

REMAND

Pulmonary Condition and Tinnitus

The veteran contends that his pulmonary disease and tinnitus 
began during or as the result of his military service.  The 
Board is of the opinion that further evidentiary development 
must occur before a final adjudication on either issue can be 
made.  38 C.F.R. § 19.9 (2007).

With regard to the claim for service connection for tinnitus, 
the Board notes that the veteran is competent to state 
whether he has ringing in his ears.  That is, by the 
uniqueness of its presentation, tinnitus is a condition for 
which the veteran (as a layperson) is competent to report.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  It 
is also apparent that the veteran served as an artilleryman 
during his service in the Marine Corps, which would have 
undoubtedly exposed him to a significant excessive noise.  
Therefore, given the current disability and circumstances of 
service, the Board finds that a remand for a comprehensive 
ear examination is in order to determine if the veteran has 
tinnitus that is causally linked to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Regarding the pulmonary condition, as noted above, the 
veteran had treatment for pneumonia in November 2002.  The 
service medical records reveal a hospital admission for 
pneumonia and the veteran gives a history of a chronic cough 
ever since the in-service episode of pneumonia.  Thus, there 
is some evidence of a current disability (although the exact 
nature of such disability is still unknown), a history of in-
service treatment for lung disease, and lay evidence of 
continuity of at least one relevant symptom (cough).  Under 
these circumstances, the veteran should be afforded a 
comprehensive pulmonary examination to determine the nature 
and etiology of any lung disease that may currently be 
present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  
In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for VA pulmonary 
examination for the purpose of determining 
the nature, approximate onset date and/or 
etiology of any lung disease that is 
currently present.  Following a review of 
the relevant evidence in the claims file, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following question:  

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that is currently 
present began during service or is 
causally linked to any incident of 
service?

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  Schedule the veteran for VA ear 
examination for the purpose of determining 
whether he has a current diagnosis of 
tinnitus and, if so, whether it began 
during service or is otherwise linked to 
service, to include his presumed exposure 
to excessive noise.  Following a review of 
the relevant evidence in the claims file, 
obtaining a thorough medical, social and 
industrial history (to include in-service 
and post-service exposure to excessive 
noise); the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following questions:  

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran has a diagnosis of 
tinnitus? 

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not that the veteran's 
tinnitus is causally linked to any 
incident of service, to include his 
presumed exposure to artillery fire?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims.  If 
either benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


